IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL,                :     No. 1668 Disciplinary Docket No. 3

                Petitioner                     :     No. 210 DB 2010

          v.                                   :    Attorney Registration No. 33985

HARRY VINCENT CARDONI,                         :     (Luzerne County)

                 Respondent


                                           ORDER


PER CURIAM


      AND      NOW,   this   13th   day   of       July,   2017,   upon   consideration   of   the

Recommendation of the Three -Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Harry Vincent Cardoni is

suspended on consent from the Bar of this Commonwealth for a period of five years,

retroactive to December 28, 2010.         Respondent shall comply with all provisions of

Pa.R.D.E. 217 and shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.